Case 1:21-cv-21404-XXXX Document 1-1 Entered on FLSD Docket 04/12/2021 Page 1 of 2




                   CERTIFICATION PURSUANT TO FEDERAL SECURITIES LAWS


   I, Aaron Fassinger, declare as follows:
        1. I have reviewed the Class Action Complaint and have authorized its filing.

        2. I did not purchase any of the securities that are the subject of the complaint at the

              direction of plaintiff’s counsel or in order to participate in any private action arising

              under the federal securities laws.

        3. I am willing to serve as a representative party on behalf of a class, including providing

              testimony at deposition or trial, if necessary.

        4. My purchase history is attached hereto as Exhibit A.

        5. I have not, within the three years preceding the date of this certification, sought to serve

              or served as a representative party on behalf of a class in an action involving alleged

              violations of the federal securities laws.

        6. I will not accept any payment for serving as a representative party beyond my pro rata

              share of any recovery, except reasonable costs and expenses, such as travel expenses and

              lost wages directly related to class representations, as ordered or approved by the court

              pursuant to law.

   I declare under penalty of perjury under the laws of the United States of America that the
                                                     Apr 5, 2021
   foregoing is true and correct. Executed this day ___________________.

   Signature: Aaron
              __________________
                    Fassinger (Apr 5, 2021 17:41 EDT)




   Aaron Fassinger
Case 1:21-cv-21404-XXXX Document 1-1 Entered on FLSD Docket 04/12/2021 Page 2 of 2




                                    Exhibit A


              Naked Brand Group                        149 Shares
